                          Case 4:21-cv-00593-LPR Document 2 Filed 06/30/21 Page 1 of 3
(Post 11/2015)




                                                                                                               FILED
                                                                                                          U S DISTRICT COURT
                                                                                                                                  ·~
                                                                                                      EASTERN DISTRICT ARKANSAS
                                                  UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF ARKANSAS
                                                  - - - - - - - - - DIVISION
                                                                                                     JAMES
                                                                                                     By:_-4b._,/F-~~~Ri<



                    L rz A~                      7222\
                         (Name of plaintiff or plaintiffs)                                  I/ .·o21C \IS?~ - L/-)A!._
                                     V.                             CIVIL ACTION NO.        4: 21 MC 0b3-L P~
                                                                    (case number to be supplied by the assignment clerk)



                   fD         B•~
                             ,4 31 4:7\ trf: vJ of>\
                   t--   ~ A~ ,22<>3
                      (Name of defendant or defendants)

                         COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

                         1.         This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

             employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

                 §2000e-5.      Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

                         2.         Plaintiff,   1)0\ iSy L      7-t;v; "''ev                                            IS   a
                                                ✓                  (name of plaintiff)
             citizen of the United States and resides at          L-f O\ ""j_   :YD i-?.K.$Q #J
                          L{<               ' pIA\ ~SK:                            (streeABess)                12-z o5
                                                                                                           '----'
                      (1 J (cl:{/~
                                   1 '&'J $.   (county)                                    (state)               (ZIP)
                  5      (telephone)

                         3.         Defendant,     A~ 1)tt5         DC,(£,[£                              , lives at, or its
                                                             A   • (name of defendant)                    />
             business is located at              JD Q   ~ i:t •(\
                                                         1
                                                                                               L_"°'____
                                                                                           , ___
                                                                                                        (city)
                                                     A(state)
                                                         ~
                                                         ~treet address')-----~-
                                                                      ,2.203
                                                                        (ZIP)
                         (county)

                         4.         Plaintiff sought employment from the defendant or was employed by the
          Case 4:21-cv-00593-LPR Document 2 Filed 06/30/21 Page 2 of 3




defendant at           /    P()        M(ll', Vl
      \{) \
      ,-\,L AS~
               ,/,
                  I         ,
                                  (street addws)
                                ---A-\r--~---                        1·22-      b5 (city)
         (county)                    (state)                          (ZIP)

         5.         Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

and 10 of the complaint on or about _ _ _              9_______1/______Z_ti_2._\)__
                                     (month)                          (day)                       (year)

         6.         Plaintiff filed charges against the defendant with the Equal Employment

Opportunity Commission charging defendant with the acts of discrimination indicated in

paragraphs 9 and 10 of this complaint on or about __            q_____l _I_ _ _ _:2._lJ_2._C>__
                                                   (month)                      (day)             (year)

         7.         The Equal Employment Opportunity Commission issued a Notice of Right to Sue

which was received by plaintiff on _ _____,k
                                         ____                2___Z_D_2
                                                                    __l __,a copy of which notice
                                      (month) (day)                    (year)
is attached to this complaint.

         8.         Because of plaintiffs (1) _ _ _ race, (2) _ _ _ color, (3)_ _ _ sex,

(4)                 religion, (5)             national origin, defendant:

                     (a)              failed to employ plaintiff.

                    (b)         ✓     terminated plaintiffs employment.         12   /3(2 D
                    (c)               failed to promote plaintiff.

                    (d) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      4, rvw ttk:h{                fV o )zf1t ; o/l,          J
                                                         It "L e-~ ) "l 2               r'>LII   rt.-t h,:r   1,1/ h_ ~< /,,__

      ~ ; rt          It / z ( Zf!llJ              f   +-~nl'r'l; r'l t.tt; o fl I Z [:yz I! -;2.6




         9.         The circumstances under which the defendant discriminated against plaintiff were

              .I.            d\tiiG-t~J ~ ~~fcv-th. -tk ok~ {r.,j~
                      l(J[J..,j
              d~ ·,'t, 5 ; bt<t ve. e~ •J4l.. 1 \'<:..55 0~ ~ CJ:> C(£ C. t. tb
              J? (\,(_t_';) VO \),J/1,d. Ck dl \), ,t;t ' ~ i1 k IJ, r\ d e.. ✓ po,.1ftl-~'
        Case 4:21-cv-00593-LPR Document 2 Filed 06/30/21 Page 3 of 3

              NtVQ\ FC{\,V
              'fvQv j ~b
                                        ce*      C-\CCw~ J,
                                        f'-\l'-"t0V'11_~        rt CQ....
                                                                            (}1_~   rf         ,'r.Jt~,1{/'onCL/
as follows:   .::C.    W Cl 5     Iii .5 5 J tl<td   0.-   r'l.\ l,U   -\-q, 5)C    j fl .A(\ 1;;w<      It           J
                                                                                                               :Z. 0 :V> h
  rJ ov~ -FVt.wc&                    l)C C£,C<€ vV\Nl,ft          f.?..Y f>    -l~ BlG                    ;,,~ vwt.J c~ vk
  un':-t.     'n~ d~ NtYt vu v: i h 'l.- vc., vt, n                                    de.tCt·: 1-ed..
                                                                                                b -v-

   (;,;, vVd r ,J~ II!.(~ f D 'U\ ::5 i,\Ve lM'l.; f Q                     V f " - ~ f CM;s :1../:t"-CJ

   ,rue_ ~-h                    ~~irf6vm tt,.._            jol?        ~ ~miM -1,;c_qf:;~ w;f/-z
   fs:,•Lky                pvi,-J,d~v>.        I uv"'r           e"-pc tt:"e dto \!A 111.j
     -~.,-s,ong,L +~kt:, ~ WYF:I., /;,: ":, DWN muh:lt-
       ½~ N~ kb · ~ v uVl'V\ ~t~ biu.'trz ~5S' w:{k v;Jtvf.                                                     V()
          vcJ C1lS5,""tJ,   9  V,t) c; ~               (:i: I Vi t111-                 j ·      1 lL      Cl    , tl~ ·
        10.     The acts set forth in paragraph 9 of this complaint:

                (a) _ _ _ are still being committed by defendant.

                (b) _ _ _ are no longer being committed by defendant.

                (C)
                               /
                       ---'--,v__ qiay still be being committed by defendant.          0
                                                                                           v    II   ,r:<cfl   C-c v:J-1 q
                      vJ   ~r   V V't_.V
                                                                                           J    VI



        11.           Plaintiff attaches to this complaint a copy of the charges filed with the Equal

Employment Opportunity Commission which charges are submitted as a brief statement of the

facts supporting this complaint.

        WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

                (a) _ _ _ Defendant be directed to employ plaintiff, and

                (b) _ _ _ Defendant be directed to re-employ plaintiff, and

                (c) _ _ _ Defendant be directed to promote plaintiff, and

                (d)
                      r;"ev
                           v'Defendant l>y dire'i'_ed to
                                 5
                                 MDl'\--l\1(, ft- -t.~e
                                                                 f'q,fa." a
                                                               ~:n
                                                                           I cJ
                                                                             Ul
                                                                                               sj£:
                                                                                         w('a t'/1~ Y,
                                                                                        ~,mg··, v,f!,9.
                                                                                                                      f!
and that the Court grant such relief as may be appropriate, including injunctive orders, damages, e't>lt..d ,~, o1JS

costs and attorney's fees.
                                                                                                                      h<.\vJ~h:(
                                                           (D'                .>~
                                                                 ~GNATUREOFAINTIFF
